DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Status of Claims
	
	Claims 1, 3-8, 10, 11, 13, and 14 of US Application No. 16/890,732, filed on 07/12/2022, are currently pending and have been examined. Claims 1 and 14 have been amended. 


Response to Arguments
	Applicant’s arguments, see REMARKS 01/06/2022, with respect to claims1, 3-8, 10, 11, 13, and 14 rejected under 35 U.S.C. §103, have been fully considered but are not  persuasive. Therefore, the previous rejections have been maintained.

	Applicant did not respond to the claim interpretation. Therefore, it is maintained. 

	Applicant argues that the prior art of record does not explicitly teach “…when the dangerous event is a low friction road surface or a crosswind that cannot be avoided by the automatic driving control, i) switch from the automatic driving control to high motion control, ii) control the own vehicle to travel through the dangerous event under the high motion control along the set path plan, and iii) return to the automatic driving control from the high motion control after the own vehicle has passed through the dangerous event," as recited in amended independent claim 1.” Examiner disagrees. 

	Gupta discloses that “For example, acceleration constraints may include a set of limits derived from friction coefficients at every point along the subpath. The constraints of legal speed limit and lateral acceleration limit may be used as constraints for Vm. Lateral acceleration constraints may be translated into longitudinal speed constraints using approximation…” (¶ [0056]) While, this citation by itself does not explicitly teach “…when the dangerous event is a low friction road surface or a crosswind that cannot be avoided…” When combined with the other prior art of record, e.g., Englard, the entire limitation is addressed.

	Englard discloses controlling an autonomous vehicle using cost maps and teaches “the objective equation includes, for one or more of its terms, weighting coefficients that may be dynamically adjusted based on particular desired driving styles, and/or based on observed or expected circumstances (conditions and/or situations) of the autonomous vehicle. For example, a user (e.g., passenger) selection of a “smooth” driving style may cause a term associated with the goal of preventing G-forces (or acceleration) or jerk over a certain threshold to be weighted more heavily, while selection of an "aggressive” driving style may cause the term to be weighted less heavily. As another example, if rainy or icy roads or weather are detected (which may indicate reduced road friction and/or greater stopping distances), a term associated with driving at a reduced speed or maintaining a threshold distance from leading vehicles may be weighted more heavily than for dry roads or sunny weather.” (¶ [0222])

	Gupta discloses modifying the acceleration constraints that are due to a friction coefficient. Gupta does not explicitly teach that this is caused by a low friction road surface. However, Englard discloses that detecting rainy or icy roads indicates that there is a reduce road friction and therefore, the vehicle controls will have to be modified due to the conditions.

	For the above reasons the Examiner does not find the Applicant’s arguments persuasive.

	
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:

“…a cloud information acquisition unit configured to communicate with a cloud environment…” in claim 1;

“…an own vehicle traveling information acquisition unit configured to recognize a traveling environment of an own vehicle and acquire own vehicle traveling information…” in claim 1;

“…an automatic driving control unit…” in claims 1 and 3-7 

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	The cloud information acquisition unit, own vehicle travelling information acquisition unit, and automatic driving control unit will be interpreted according to pg. 17, lines 14-22 of the instant application, i.e., as a processor.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baig (US 20210035442 A1) in view of Gupta et al. (US 2017/0277192 A1, “Gupta”) and in further view of Englard (US 2019/0113927 A1, “Englard”).

	Regarding claim 1, Baig discloses autonomous vehicles and a mobility manager as a traffic monitor and teaches: 

A vehicle traveling control system comprising: (Vehicle 100 contains controller 114, i.e., a vehicle control system - See at least ¶ [0063] and Fig. 1)

a cloud information acquisition unit configured to communicate with a cloud environment (Controller 114 contains electronic communication unit 118, i.e., a cloud information acquisition unit - See at least ¶ [0067]; the electronic communication unit 118 is configured to transmit, receive, or both via any wired or wireless communication medium, such as radio frequency (RF), ultra violet (UV), visible light, fiber optic, wire line, or a combination thereof. Although FIG. 1 shows a single one of the electronic communication unit 118 and a single one of the electronic communication interface 128, any number of communication units and any number of communication interfaces may be used. In some embodiments, the electronic communication unit 118 can include a dedicated short-range communications (DSRC) unit, a wireless safety unit (WSU), IEEE 802.11p (WiFi-P, or a combination thereof - See at least ¶ [0072]) comprising an edge environment (The communications network contains access point 218, i.e., an edge environment) and acquire cloud information comprising traveling information of other vehicles (The controller apparatus 232 may exchange (send or receive) state data with vehicles, external objects, or a computing device, such as the vehicle 202, the external object 206, or a server computing device 234, via a wireless communication link, such as the wireless communication link 226, or a wired communication link, such as the wired communication link 228 - See at least ¶ [0083]) from at least the edge environment;  (The vehicle 202 may communicate with the electronic communication network 212 via an access point 218. The access point 218, which may include a computing device, is configured to communicate with the vehicle 202, with the electronic communication network 212, with the operations center 230, or with a combination thereof via wired or wireless communication links 214/220.)

an own vehicle traveling information acquisition unit configured to (The controller 114, i.e., an own vehicle traveling information acquisition unit, includes a location unit 116, an electronic communication unit 118, a processor 120, a memory 122, a user interface 124, a sensor 126, and an electronic communication inter face 128 - See at least ¶ [0067]) recognize a traveling environment of an own vehicle and acquire own vehicle traveling information comprising the recognized traveling environment (The sensor 126 includes sensors that are operable to obtain information regarding the physical environment surrounding the vehicle 100. For example, one or more sensors detect road geometry and obstacles, such as fixed obstacles, vehicles, cyclists, and pedestrians. The sensor 126 can be or include one or more video cameras, laser-sensing systems, infrared-sensing systems, acoustic-sensing systems, or any other suitable type of on-vehicle environmental sensing device, or combination of devices, now known or later developed - See at least ¶ [0076]) and a vehicle control state of the own vehicle; (The sensor 126 may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the vehicle. The sensor 126 can provide information regarding current operating characteristics of the vehicle or its surroundings, i.e., control state, The sensor 126 includes, for example, a speed sensor, acceleration sensors, a steering angle sensor, traction-related sensors, braking-related sensors, or any sensor, or combination of sensors, that is operable to report information regarding some aspect of the current dynamic situation of the vehicle 100 - See at least ¶ [0075])

an automatic driving control unit configured to: (they system, e.g., system 110, is an autonomous control system - See at least ¶ [0005] and Fig. 1)

set a path plan for the own vehicle to travel under automatic driving control; (The controller 114 may include a trajectory controller. The trajectory controller may be operable to obtain information describing a current state of the vehicle 100 and a route planned for the vehicle 100, and, based on this information, to determine and optimize a trajectory for the vehicle 100. In some embodiments, the trajectory controller outputs signals operable to control the vehicle 100 such that the vehicle 100 follows the trajectory that is determined by the trajectory controller - See at least ¶ [0077])

determine, based on the cloud information, that a dangerous event is recognized ahead of the own vehicle along the set path plan; (The teleoperation map data 512, i.e., cloud data, can be manually generated by a teleoperator in response to, or in anticipation of, exceptional situations that the AV is not capable of automatically handling - See at least ¶ [0121] The driveline may be created in real time.  A teleoperator may be remotely observing the AV raw sensor data. For example, the teleoperator may see (such as on a remote monitor) construction- site pylons (e.g., captured by a camera of the AV) and draw a path for the AV through a construction zone, i.e., change the path plan. The teleoperator may then watch a flag person giving the go- ahead to the AV, at which point the teleoperator can cause the AV to proceed along the drawn path, i.e., change the automatic driving control to teleoperator - See at least ¶ [0122])

in response to the dangerous event being recognized ahead of the own vehicle along the set path plan, determine whether the dangerous event can be avoided by the automatic driving control; (The teleoperation map data 512, i.e., cloud data, can be manually generated by a teleoperator in response to, or in anticipation of, exceptional situations that the AV is not capable of automatically handling, i.e., its determined if the automatic driving control can avoid the event - See at least ¶ [0121])

when the dangerous event is an obstacle that can be avoided by the automatic driving control, i) create an avoidance path plan different from the set path plan and ii) control the own vehicle to a) travel the avoidance path plan under the automatic driving control or b) travel under manual driving; and (The driveline may be created in real time, i.e., an avoidance path different from the set path plan.  A teleoperator may be remotely observing the AV raw sensor data. For example, the teleoperator may see (such as on a remote monitor) construction- site pylons, i.e., obstacles, (e.g., captured by a camera of the AV) and draw a path for the AV through a construction zone, i.e., change the path plan. The teleoperator may then watch a flag person giving the go- ahead to the AV, at which point the teleoperator can cause the AV to proceed along the drawn path, i.e., change the automatic driving control to teleoperator - See at least ¶ [0122]))

	Baig does not explicitly teach when the dangerous event is a low friction road surface or a crosswind that cannot be avoided by the automatic driving control, i)  switch from the automatic driving control to high motion control, ii) control the own vehicle to travel through the dangerous event under the high motion control along the set path plan, and iii) return to the automatic driving control from the high motion control after the own vehicle has passed through the dangerous event, wherein the automatic driving control unit is configured to, when the automatic driving control unit controls the own vehicle under the high motion control, at least one of i) increase an upper limit value of yaw rate of the own vehicle higher than the upper limit value of the yaw rate of the own vehicle under the automatic driving control, and ii) increase gain of steering control of the own vehicle higher than the gain of the steering control of the own vehicle under the automatic driving control. However, Gupta discloses a system and method for trajectory planning for unexpected pedestrians and teaches: 

when the dangerous event [] cannot be avoided by the automatic driving control, i) switch from the automatic driving control to high motion control, ii) control the own vehicle to travel through the dangerous event under the high motion control along the set path plan, (Trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, i.e., the dangerous event cannot be avoided, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters, i.e., a high motion control, within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle - See at least | [0064]) and iii) return to the automatic driving control from the high motion control after the own vehicle has passed through the dangerous event, (As shown in Fig. 2, when the vehicle encounters a pedestrian and cannot avoid the pedestrian it performs, creates and executes a trajectory to stop, i.e., a high motion control (see steps 232 and 230). Once the pedestrian has cleared the trajectory is updated and performed as a “normal” control (see step 220) - See at least ¶ [0043]-[0046] and Fig. 2 Therefore, Gupta discloses creating a high motion trajectory, executing, once the pedestrian has cleared, then operating the vehicle under normal control. The Examiner interprets the pedestrian clearing as the vehicle “passed through the dangerous event” i.e., the event no longer applies.)

wherein the automatic driving control unit is configured to, when the automatic driving control unit controls the own vehicle under the high motion control, at least one of i) increase an upper limit value of [acceleration/deceleration] of the own vehicle higher than the upper limit value of the [acceleration/deceleration] of the own vehicle under the automatic driving control, and ii) increase gain of steering control of the own vehicle higher than the gain of the steering control of the own vehicle under the automatic driving control. (Trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, i.e., the dangerous event cannot be avoided, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters, i.e., a high motion control, within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle - See at least ¶ [0064])

	In summary, Baig discloses modifying a trajectory in anticipation of a potential dynamic object entering the path of travel. Baig does not explicitly discloses a high motion control to avoid the collision. However, Gupta discloses a system and method for trajectory planning for unexpected pedestrians and teaches modifying the allowable jerk or acceleration to allow an increase in those limits in order to avoid an unplanned obstacle. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig to provide for the system and method for trajectory planning for unexpected pedestrians, as taught in Gupta, to provide passenger comfort by controlling jerk while stopping for unexpected obstacles. (At Gupta ¶ [0003])	

	Gupta discloses adjusting the lateral and longitudinal accelerations to a higher than normal value when an object is detected in front of the vehicle. Gupta further teaches changing a lane in response to an object in front of the vehicle (when possible). While yaw rate is directly tied to lateral and longitudinal acceleration and necessary for a lane change the combination of Baig and Gupta fails to explicitly disclose i) increase an upper limit value of yaw rate of the own vehicle higher than the upper limit value of the yaw rate of the own vehicle under the automatic driving control, and ii) increase gain of steering control of the own vehicle higher than the gain of the steering control of the own vehicle under the automatic driving control. However, Englard discloses controlling an autonomous vehicle using cost maps and teaches:

when the dangerous event is a low friction road surface or a crosswind that cannot be avoided by the automatic driving control [] (In some embodiments, the objective equation includes, for one or more of its terms, weighting coefficients that may be dynamically adjusted based on particular desired driving styles, and/or based on observed or expected circumstances (conditions and/or situations) of the autonomous vehicle. For example, a user (e.g., passenger) selection of a “ smooth ” driving style may cause a term associated with the goal of preventing G-forces (or acceleration) or jerk over a certain threshold to be weighted more heavily, while selection of an "aggressive ” driving style may cause the term to be weighted less heavily. As another example, if rainy or icy roads or weather are detected (which may indicate reduced road friction and/or greater stopping distances), a term associated with driving at a reduced speed or maintaining a threshold distance from leading vehicles may be weighted more heavily than for dry roads or sunny weather - See at least ¶ [0222])

wherein the automatic driving control unit is configured to, when the automatic driving control unit controls the own vehicle under the high motion control, at least one of i) increase an upper limit value of yaw rate of the own vehicle higher than the upper limit value of the yaw rate of the own vehicle under the automatic driving control, and ii) increase gain of steering control of the own vehicle higher than the gain of the steering control of the own vehicle under the automatic driving control (For example, one or more of the SDCAs 104 may output specific velocity and direction parameters (e.g., absolute speed and direction, or changes from current speed and direction), others may output allowed ranges of velocity and direction parameters, and others may output disallowed ranges of velocity and direction parameters. Direction parameters may include a steering angle (e.g., the angle of the vehicle's steering wheel), a yaw rate of the vehicle (e.g., turn left at a yaw rate of one degree per second), or an angle of the vehicle's tires (e.g., front tires angled at 10 degrees left with respect to the longitudinal axis of the vehicle). As another example, one or more of the SDCAs 104 may output specific driving maneuvers, others may output sets of allowed maneuvers, and others may output sets of disallowed maneuvers - See at least ¶ [0055])

	In summary, Gupta discloses increasing limits on acceleration factors, including those derived from friction coefficients along the path, ([¶0056]) when the circumstances require it, e.g., obstacle avoidance. Gupta does not explicitly disclose that the limits relate to a yaw rate or gain in steering control. However, Englard discloses controlling an autonomous vehicle using cost maps and teaches that the SDCAs may be modified for specific environments, e.g., based on obstacles in the environment. The SDCAs may adjust the allowed or disallowed ranges for velocity and direction parameters (steering angle, yaw rate or angle of the vehicle’s tires) depending on the specific required driving outputs.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig and Gupta to provide for the controlling an autonomous vehicle using cost maps, as taught in Englard, to improve the performance (e.g., safety, efficiency, etc.) of the autonomous vehicle. (At Englard ¶ [0042])	

	Regarding claim 3, Baig further teaches: 

wherein the traveling behavior controller determines whether the dangerous event can be avoided by the automatic driving control on a basis of a margin time for the dangerous event. (The look-ahead distance can vary with the speed of the AV. For example, depending on the speed of the AV, the look-ahead distance can be varied in order to reduce computation time while still guaranteeing that, if either a blockage or a lateral constraint ahead are detected, sufficient time, i.e., a margin of time, is available to either stop or comfortably (e.g. , safely) steer the AV. For example, if four seconds of look-ahead time are required, then if the AV is travelling at 12 meters per second, the appropriate look-ahead distance would be 48 meters - See at least ¶ [0211])

	Regarding claim 14, Baig discloses autonomous vehicles and a mobility manager as a traffic monitor and teaches:

A vehicle traveling control system comprising circuitry configured to: (Vehicle 100 contains controller 114, i.e., a vehicle control system comprising circuitry - See at least ¶ [0063] and Fig. 1)

communicate with a cloud environment comprising (Controller 114 contains electronic communication unit 118, i.e., a cloud information acquisition unit - See at least ¶ [0067]; the electronic communication unit 118 is configured to transmit, receive, or both via any wired or wireless communication medium, such as radio frequency (RF), ultra violet (UV), visible light, fiber optic, wire line, or a combination thereof. Although FIG. 1 shows a single one of the electronic communication unit 118 and a single one of the electronic communication interface 128, any number of communication units and any number of communication interfaces may be used. In some embodiments, the electronic communication unit 118 can include a dedicated short-range communications (DSRC) unit, a wireless safety unit (WSU), IEEE 802.11p (WiFi-P, or a combination thereof - See at least ¶ [0072])  an edge environment (The communications network contains access point 218, i.e., an edge environment) and acquire cloud information comprising traveling information of other vehicles from at least the edge environment; (The controller apparatus 232 may exchange (send or receive) state data with vehicles, external objects, or a computing device, such as the vehicle 202, the external object 206, or a server computing device 234, via a wireless communication link, such as the wireless communication link 226, or a wired communication link, such as the wired communication link 228 - See at least ¶ [0083])

recognize a traveling environment of an own vehicle and acquire own vehicle traveling information comprising the recognized traveling environment (The sensor 126 includes sensors that are operable to obtain information regarding the physical environment surrounding the vehicle 100. For example, one or more sensors detect road geometry and obstacles, such as fixed obstacles, vehicles, cyclists, and pedestrians. The sensor 126 can be or include one or more video cameras, laser - sensing systems, infrared-sensing systems, acoustic-sensing systems, or any other suitable type of on-vehicle environmental sensing device, or combination of devices, now known or later developed - See at least ¶ [0076]) and a vehicle control state of the own vehicle; (The sensor 126 may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the vehicle. The sensor 126 can provide information regarding current operating characteristics of the vehicle or its surroundings, i.e., control state, The sensor 126 includes, for example, a speed sensor, acceleration sensors, a steering angle sensor, traction-related sensors, braking-related sensors, or any sensor, or combination of sensors, that is operable to report information regarding some aspect of the current dynamic situation of the vehicle 100 - See at least ¶ [0075])

set a path plan in automatic driving control to cause the own vehicle to travel automatically; and (The controller 114 may include a trajectory controller. The trajectory controller may be operable to obtain information describing a current state of the vehicle 100 and a route planned for the vehicle 100, and, based on this information, to determine and optimize a trajectory for the vehicle 100. In some embodiments, the trajectory controller outputs signals operable to control the vehicle 100 such that the vehicle 100 follows the trajectory that is determined by the trajectory controller - See at least ¶ [0077])

determine whether it is necessary to change the path plan and the automatic driving control on a basis of the cloud information (The teleoperation map data 512, i.e., cloud data, can be manually generated by a teleoperator in response to, or in anticipation of, exceptional situations that the AV is not capable of automatically handling - See at least ¶ [0121] The driveline may be created in real time.  A teleoperator may be remotely observing the AV raw sensor data. For example, the teleoperator may see (such as on a remote monitor) construction- site pylons (e.g., captured by a camera of the AV) and draw a path for the AV through a construction zone, i.e., change the path plan. The teleoperator may then watch a flag person giving the go- ahead to the AV, at which point the teleoperator can cause the AV to proceed along the drawn path, i.e., change the automatic driving control to teleoperator - See at least ¶ [0122]) and control traveling behavior of the own vehicle according to the need for a change and on a basis of the cloud information and the own vehicle traveling information. (at which point the teleoperator can cause the AV to proceed along the drawn path, i.e., controls the vehicle on the basis of the new path drawn - See at least ¶ [0122])

set a path plan for the own vehicle to travel under automatic driving control; (The controller 114 may include a trajectory controller. The trajectory controller may be operable to obtain information describing a current state of the vehicle 100 and a route planned for the vehicle 100, and, based on this information, to determine and optimize a trajectory for the vehicle 100. In some embodiments, the trajectory controller outputs signals operable to control the vehicle 100 such that the vehicle 100 follows the trajectory that is determined by the trajectory controller - See at least ¶ [0077])

determine, based on the cloud information, that a dangerous event is recognized ahead of the own vehicle along the set path plan; (The teleoperation map data 512, i.e., cloud data, can be manually generated by a teleoperator in response to, or in anticipation of, exceptional situations that the AV is not capable of automatically handling - See at least ¶ [0121] The driveline may be created in real time.  A teleoperator may be remotely observing the AV raw sensor data. For example, the teleoperator may see (such as on a remote monitor) construction- site pylons (e.g., captured by a camera of the AV) and draw a path for the AV through a construction zone, i.e., change the path plan. The teleoperator may then watch a flag person giving the go- ahead to the AV, at which point the teleoperator can cause the AV to proceed along the drawn path, i.e., change the automatic driving control to teleoperator - See at least ¶ [0122])

in response to the dangerous event being recognized ahead of the own vehicle along the set path plan, determine whether the dangerous event is an obstacle that can be avoided by the automatic driving control; (The teleoperation map data 512, i.e., cloud data, can be manually generated by a teleoperator in response to, or in anticipation of, exceptional situations that the AV is not capable of automatically handling, i.e., its determined if the automatic driving control can avoid the event - See at least ¶ [0121])

when the dangerous event can be avoided by the automatic driving control, i) create an avoidance path plan different from the set path plan and ii) control the own vehicle to a) travel the avoidance path plan under the automatic driving control or b) travel under manual driving; and (The driveline may be created in real time, i.e., an avoidance path different from the set path plan.  A teleoperator may be remotely observing the AV raw sensor data. For example, the teleoperator may see (such as on a remote monitor) construction- site pylons (e.g., captured by a camera of the AV) and draw a path for the AV through a construction zone, i.e., change the path plan. The teleoperator may then watch a flag person giving the go- ahead to the AV, at which point the teleoperator can cause the AV to proceed along the drawn path, i.e., change the automatic driving control to teleoperator - See at least ¶ [0122])

	Baig does not explicitly teach when the dangerous event cannot be avoided by the automatic driving control, i)  switch from the automatic driving control to high motion control, ii) control the own vehicle to travel through the dangerous event under the high motion control along the set path plan, and iii) return to the automatic driving control from the high motion control after the own vehicle has passed through the dangerous event, wherein the automatic driving control unit is configured to, when the automatic driving control unit controls the own vehicle under the high motion control, at least one of i) increase an upper limit value of yaw rate of the own vehicle higher than the upper limit value of the yaw rate of the own vehicle under the automatic driving control, and ii) increase gain of steering control of the own vehicle higher than the gain of the steering control of the own vehicle under the automatic driving control. However, Gupta discloses a system and method for trajectory planning for unexpected pedestrians and teaches:

when the dangerous event [] cannot be avoided by the automatic driving control, i) switch from the automatic driving control to high motion control, ii) control the own vehicle to travel through the dangerous event under the high motion control along the set path plan, (Trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, i.e., the dangerous event cannot be avoided, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters, i.e., a high motion control, within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle - See at least | [0064]) and iii) return to the automatic driving control from the high motion control after the own vehicle has passed through the dangerous event, (As shown in Fig. 2, when the vehicle encounters a pedestrian and cannot avoid the pedestrian it performs creates and executes a trajectory to stop, i.e., a high motion control (see steps 232 and 230). Once the pedestrian has cleared the trajectory is updated and performed as a “normal” control (see step 220) - See at least ¶ [0043]-[0046] and Fig. 2 Therefore, Gupta discloses creating a high motion trajectory, executing, once the pedestrian has cleared, then operating the vehicle under normal control. The Examiner interprets the pedestrian clearing as the vehicle “passed through the dangerous event” i.e., the event no longer applies.) 

wherein the circuitry is configured to, when the circuitry controls the own vehicle under the high motion control, at least one of i) increase an upper limit value of [acceleration/deceleration] of the own vehicle higher than the upper limit value of the [acceleration/deceleration] of the own vehicle under the automatic driving control, and ii) increase gain of steering control of the own vehicle higher than the gain of the steering control of the own vehicle under the automatic driving control. (Trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, i.e., the dangerous event cannot be avoided, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters, i.e., a high motion control, within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle - See at least ¶ [0064])

	In summary, Baig discloses modifying a trajectory in anticipation of a potential dynamic object entering the path of travel. Baig does not explicitly discloses a high motion control to avoid the collision. However, Gupta discloses a system and method for trajectory planning for unexpected pedestrians and teaches modifying the allowable jerk or acceleration to allow an increase in those limits in order to avoid an unplanned obstacle. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig to provide for the system and method for trajectory planning for unexpected pedestrians, as taught in Gupta, to provide passenger comfort by controlling jerk while stopping for unexpected obstacles. (At Gupta ¶ [0003])	

	Gupta discloses adjusting the lateral and longitudinal accelerations to a higher than normal value when an object is detected in front of the vehicle. Gupta further teaches changing a lane in response to an object in front of the vehicle (when possible). While yaw rate is directly tied to lateral and longitudinal acceleration and necessary for a lane change the combination of Baig and Gupta fails to explicitly disclose i) increase an upper limit value of yaw rate of the own vehicle higher than the upper limit value of the yaw rate of the own vehicle under the automatic driving control, and ii) increase gain of steering control of the own vehicle higher than the gain of the steering control of the own vehicle under the automatic driving control. However, Englard discloses controlling an autonomous vehicle using cost maps and teaches:

when the dangerous event is a low friction road surface or a crosswind that cannot be avoided by the automatic driving control [] (In some embodiments, the objective equation includes, for one or more of its terms, weighting coefficients that may be dynamically adjusted based on particular desired driving styles, and/or based on observed or expected circumstances (conditions and/or situations) of the autonomous vehicle. For example, a user (e.g., passenger) selection of a “ smooth ” driving style may cause a term associated with the goal of preventing G-forces (or acceleration) or jerk over a certain threshold to be weighted more heavily, while selection of an "aggressive ” driving style may cause the term to be weighted less heavily. As another example, if rainy or icy roads or weather are detected (which may indicate reduced road friction and/or greater stopping distances), a term associated with driving at a reduced speed or maintaining a threshold distance from leading vehicles may be weighted more heavily than for dry roads or sunny weather - See at least ¶ [0222])

wherein the automatic driving control unit is configured to, when the automatic driving control unit controls the own vehicle under the high motion control, at least one of i) increase an upper limit value of yaw rate of the own vehicle higher than the upper limit value of the yaw rate of the own vehicle under the automatic driving control, and ii) increase gain of steering control of the own vehicle higher than the gain of the steering control of the own vehicle under the automatic driving control (For example, one or more of the SDCAs 104 may output specific velocity and direction parameters (e.g., absolute speed and direction, or changes from current speed and direction), others may output allowed ranges of velocity and direction parameters, and others may output disallowed ranges of velocity and direction parameters. Direction parameters may include a steering angle (e.g., the angle of the vehicle's steering wheel), a yaw rate of the vehicle (e.g., turn left at a yaw rate of one degree per second), or an angle of the vehicle's tires (e.g., front tires angled at 10 degrees left with respect to the longitudinal axis of the vehicle). As another example, one or more of the SDCAs 104 may output specific driving maneuvers, others may output sets of allowed maneuvers, and others may output sets of disallowed maneuvers - See at least ¶ [0055])

	In summary, Gupta discloses increasing limits on acceleration factors when the circumstances require it, e.g., obstacle avoidance. Gupta does not explicitly disclose that the limits relate to a yaw rate or gain in steering control. However, Englard discloses controlling an autonomous vehicle using cost maps and teaches that the SDCAs may be modified for specific environments, e.g., based on obstacles in the environment. The SDCAs may adjust the allowed or disallowed ranges for velocity and direction parameters (steering angle, yaw rate or angle of the vehicle’s tires) depending on the specific required driving outputs.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig and Gupta to provide for the controlling an autonomous vehicle using cost maps, as taught in Englard, to improve the performance (e.g., safety, efficiency, etc.) of the autonomous vehicle. (At Englard ¶ [0042])	

	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baig in view of Gupta and Englard, as applied to claim 1, and in further view of Altman (2021/0116907 A1, “Altman”)

	Regarding claims 4 and 5, Baig does not explicitly teach, but Gupta further teaches:

wherein when the automatic driving control unit determines that the dangerous event cannot be avoided by the automatic driving control, the automatic driving control unit switches the automatic driving control to the high motion control [] (Trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, i.e., the dangerous event cannot be avoided, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters, i.e., a high motion control, within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle - See at least ¶ [0064])

	The combination of Baig, Gupta, and Englard discloses a cloud system that may control a vehicle. The combination further discloses modifying the trajectory to increase limits of jerk and acceleration in order to avoid a collision. The combination does not explicitly teach according to artificial intelligence using a multi-layer neural network is configured to receive the cloud information and the own vehicle traveling information as input. However, Altman discloses a device, system, and method of autonomous driving and tele-operated vehicles and teaches:

according to artificial intelligence using a multi-layer neural network is configured to receive the cloud information and the own vehicle traveling information as input. (A first layer of AI, the one that has for example the lowest latency and/or other local benefits, may take over the disengaged vehicular dynamic driving first. For example, an AI component that is run by the telecom or mobile operator eNodeB or Wi-Fi hotspot at the edge. This AI component may provide “first aid ” or  “ first response ” actions, such as immediate handling of immediate accident hazard - See at least ¶ [0077])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig, Gupta, and Englard to provide for the device, system, and method of autonomous driving and tele-operated vehicles, as taught in Altman, to increase the safety and service level of autonomous driving and/or self - driving systems and/or remote driving systems. (At Altman ¶ [0032])

	Regarding claims 6 and 7, Baig further teaches:

wherein when the automatic driving control unit determines that the dangerous event can be avoided by the automatic driving control, (the AMS 2904 can receive a request for assistance from a vehicle, i.e., a dangerous event, in the vehicle transportation and communication system - See at least ¶ [0385]) the automatic driving control unit creates an avoidance path plan with the path plan changed, presents the avoidance path plan to a driver of the own vehicle and allows the driver to select either one of automatic driving based on the avoidance path plan (The tele-operator, i.e., a driver, can authorize, reject, and the like, a solution (e.g., trajectory) that is proposed by the vehicle, i.e., select automatic driving based on the avoidance path - See at least ¶ [0385]) and manual driving by the driver. (The controller apparatus 232 can establish remote control over one or more vehicles, such as the vehicle 202, or external objects, such as the external object 206. In this way, the controller apparatus 232 may teleoperate the vehicles or external objects from a remote location, i.e., manual driving by the driver (teleoperator) - See at least ¶ [0083])

	Claims 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baig in view of Gupta and Englard, as applied to claim 1, and in further view of Rafferty et al. (US 2020/0247426 A1, “Rafferty”)

	Regarding claims 8, 9, and 10, Baig does not explicitly teach, but Gupta further teaches:

wherein the high motion control comprises [], disturbance suppression control for suppressing an influence of disturbance (Trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, i.e., the dangerous event cannot be avoided, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters, i.e., a high motion control, within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle - See at least ¶ [0064]) and danger avoidance control for avoiding a danger including damage reduction. (determining an alternative path that avoids the unplanned obstacle, i.e., danger avoidance that reduced damage to at least 0 - See at least claim 9)

	The combination of Baig, Gupta, and Englard does not explicitly teach that the high motion control comprises body slip suppression control for suppressing a slip. However, Rafferty discloses systems and methods for automatically adjusting a vehicle driving mode and displaying the driving mode and teaches: 

wherein the high motion control comprises body slip suppression control for suppressing a slip [] (Based on the detection externally detected objects such as the obstacle 12, the precipitation 14, and the like, the vehicle 10 may automatically adjust an operating mode based on the detection. For example, the vehicle may activate or deactivate the traction control system, i.e., body slip suppression control, based on the presence of the obstacle 12 - See at least ¶ [0017])

	In summary, Gupta discloses modifying the jerk limit when an unexpected object enters into the path of the vehicle. The combination of Baig, Gupta, and Englard does not explicitly discloses that the high motion control comprises body slip suppression control for suppressing a slip. However, Rafferty discloses systems and methods for automatically adjusting a vehicle driving mode and displaying the driving mode and teaches enabling a traction control system in response to detecting an object in the path of the vehicle. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig, Gupta, and Englard to provide for the systems and methods for automatically adjusting a vehicle driving mode, as taught in Rafferty, to maximize vehicle efficiency (e.g., miles-per-gallon ), increase acceleration capacity, maximize top speed, reduce turn radius, or affect some other change to vehicle operation. (At Rafferty ¶ [0039])

	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baig in view of Gupta and Englard, as applied to claim 1, and in further view of Harding et al. (Vehicle-to-vehicle communications: Readiness of V2V technology for application, “Harding”).

	Regarding claims 11 and 13, Baig does not explicitly teach: wherein the cloud information comprises acceleration, deceleration, a steering speed, a yaw rate, an operating state of an anti-lock brake system and an operating state of a side slip prevention apparatus as the vehicle control information. However, Harding discloses a basic safety message and teaches:

wherein the cloud information (The Basic Safety Message is the primary message set proposed to send data between vehicles and between vehicles and the infrastructure, i.e., cloud - See at least pg. 13) comprises acceleration, deceleration, a steering speed, a yaw rate, an operating state of an anti-lock brake system and an operating state of a side slip prevention apparatus as vehicle control information. (Basic Safety message may contain Longitudinal acceleration, i.e., acceleration/deceleration, steering wheel angle, i.e., steering speed, yaw rate, antilock brake status, traction control state, i.e., side slip prevention - See at least pg. 75 Table V-1 Contents of BSM part I)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig, Gupta, and Englard to provide for the basic safety message, as taught in Harding, to reduce the number and severity of motor vehicle crashes, thereby minimizing the costs to society that would have resulted from these crashes. (Harding at pg. 15)

	Baig does not explicitly teach, but Harding further teaches:

wherein the cloud information comprises (The Basic Safety Message is the primary message set proposed to send data between vehicles and between vehicles and the infrastructure, i.e., cloud - See at least pg. 13) acceleration, deceleration, a steering speed, a yaw rate, an operating state of an anti-lock brake system and an operating state of a side slip prevention apparatus as vehicle control information. (Basic Safety message may contain Longitudinal acceleration, i.e., acceleration/deceleration, steering wheel angle, i.e., steering speed, yaw rate, antilock brake status, traction control state, i.e., side slip prevention - See at least pg. 75 Table V-1 Contents of BSM part I)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig, Gupta, and Englard to provide for the basic safety message, as taught in Harding, to reduce the number and severity of motor vehicle crashes, thereby minimizing the costs to society that would have resulted from these crashes. (Harding at pg. 15)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662